Case 5:21-mc-00032-FJS-TWD Document 1 Filed 05/18/21 Page 1 of 1 |
Case 2:19-cv-00074-JTN-MV ECF No, 14, PagelD,73 Filed 07/15/19 Page 1 of 1 |

UNITED: STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

oo NAND- S721- mc- SA AISITWO)
KELLY A. ZUELKE, .

Plaintiff, |
Case No. 2:19-cv-74

Vv.
HON. JANET T. NEFF

AA RECOVERY SOLUTIONS, INC. and’
PAYMENT MANAGEMENT SERVICES

 

 

 

USA, LLC,
, . U.S. DISTRICT COURT - N.D. OF N.Y.
Defendants. es Ee FILED
MAY 1 8 2021

 

 

 

DEFAULT JUDGMENT AT O'CLOCK

John M. Domurad, Clerk - Syracuse

 

 

 

In accordance with the Order entered this date: |
IT IS HEREBY: ORDERED that Judgment is entered in favor of Plaintiff and against
Defendants in the total amount of $6,144.70, which consists of attorney's fees and costs totaling
$4,144.70 for which’ Defendants are jointly and: severally liable, and statutory damages of

$1,000.00 per defendant:

Dated: July.15,2019 |... a yo /s/ Janet T. Neff
oo JANET T. NEFF
United States District Judge
